Name: Commission Regulation (EC) No 2019/94 of 2 August 1994 on imports of residues from the manufacture of starch from maize from the United States of America
 Type: Regulation
 Subject Matter: foodstuff;  transport policy;  America;  trade;  plant product;  marketing
 Date Published: nan

 6 . 8 . 94 No L 203/5Official Journal of the European Communities COMMISSION REGULATION (EC) No 2019/94 of 2 August 1994 on imports of residues from the manufacture of starch from maize from the United States of America Whereas the Management Committee for Cereals has not delivered an opinion within the time set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 9 (2) thereof, Whereas, within the framework of the GATT, the Euro ­ pean Community and the USA have agreed to clarify the tariff definition of residues from the manufacture of starch from maize ; whereas imports of these products into the Community are subject to laboratory analysis to verify their conformity with the tariff definition ; whereas the Federal Grain Inspection Service (FGIS) of the United States Department of Agriculture and the USA wet milling industry, under the regular review of the USA authorities, will certify that imports of these products from the USA into the Community are in conformity with the agreed definition ; Article 1 1 . Residues from the manufacture of starch from maize imported into the Community from the USA under CN code 2303 10 19 shall be subject to verification for their conformity with this code by means of laboratory analysis for all shipments not accompanied by a certificate issued by the FGIS and a certificate issued by the USA wet milling industry as set out in the Annex hereto. 2. Shipments from the USA which are accompanied by these two certificates and shipments from all other third countries are subject to the customary measures for checking imports. Article 2 The Member States shall communicate to the Commis ­ sion before the end of each month the quantities and value of products imported under the CN code 2303 10 19 during the previous month and accompanied by the certificates of conformity specified in Article 1 ( 1 ). Whereas on the basis of the establishment of a system of accompanying certificates for checking the conformity of imports from the USA it is appropriate that the customary measures for checking should continue to be applied to imports from the USA accompanied by these certificates and to all other imports of residues from the manufacture of starch from maize ; Whereas the regular communication by Member States to the Commission of the quantities and value of products imported under cover of these certificates is one of the elements agreed with the USA to enable a more effective monitoring of the implementation of the above agree ­ ment : Article 3 This Regulation shall enter into force on 8 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1994. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 2) OJ No L 197, 30. 7. 1994, p. 1 . ANEXO / BILAG / ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Public reporting burden for this collection of information is estimated to average 82.03 hrs. per recordkeeper, including the time for reviewing instructions , searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the form . Send comments regarding this burden estimate or any other aspects of this collection of information , including suggestions for reducing the burden, to USDA, OIRM, Clearance Officer, Room 404-W, Washington, DC 20250. When replying refer to the OMB Number find Form Number in your letter. FORM FGIS-083 (1-021 Reverse class="page"> class="page"> </body></html>